Exhibit 10.1

 

 

 

Taylor Devices, Inc.

 

 

 

 

March 18, 2019

 

 

Timothy J. Sopko

 

 



 

Dear Timothy,

 

On behalf of Taylor Devices Inc., I am pleased to offer the position of Chief
Executive Officer to you. This offer is contingent upon the successful
completion of all background checks, pre-employment physical/drug test and
required employment documentation.

 

Your starting base salary will be $250,000 annually and is subject to applicable
taxes. Taylor Devices Inc. maintains a weekly payroll cycle every Thursday. You
will receive a $12,000 yearly car allowance, paid in monthly installments. You
will be included in the Management Incentive Compensation Plan beginning with
the start of fiscal year, June 1, 2019. You will receive annual Incentive Stock
Options for 5,000 shares of Taylor Devices, Inc. stock.

 

The company offers a comprehensive benefit package for employees, which
includes: Medical, Dental, Vision, $25,000 Life Insurance, 401K, Paid Holidays,
Vacation (3 weeks), and Tuition Reimbursement.

 

You will become eligible for medical/health benefits effective the 1st of the
month following your start date. You will become eligible to participate in the
company’s 401k plan at the next quarterly enrollment which is October 1, 2019.

 

We are delighted to extend this offer to you to join the Taylor Devices Inc.
team. We are confident you will make a significant contribution to the success
of our organization and look forward to working with you.

 

 

Sincerely,

 

 

/s/ Susan Ewing

Susan Ewing

Human Resources Manager

 

With the signature below, I accept this offer for employment.

 

 

 

/s/ Timothy J. Sopko March 18, 2019

Timothy J. Sopko Date

 

